DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figur et al. (US PG Pub 2017/0347745).
For claim 1:   Figur et al. teaches a method for printing upon a preconstructed leather good (see paragraph 85, upper for a shoe may be leather material, see Fig. 20, shoe in Fig. 20) comprising: providing a preconstructed leather good 1900 comprising at least a first leather panel (see Fig. 20, at least one or more of the sections spaced by stitching 1910A, for example the bottom quadrant in the zoomed in view) and a second leather panel that are adjacent or adjoining (see Fig. 20, any adjacent section, for example, either of the sections adjacent the first panel in the zoomed in section), and printing an art template across a junction 1910A of the first leather panel and the second leather panel (see paragraph 131, for example printing a pattern 1920 onto the shoe).
1920 can still be considered a finished leather good).
For claim 3:  Figur et al. teaches the method of claim 1 wherein the preconstructed leather good is a semi-finished leather good (see Fig. 20, paragraph 131, the shoe is a semi-finished leather good since it contemplates receiving design 1920 through printing to become a finished leather good).
For claim 5:  Figur et al. teaches the method of claim 1 wherein the first leather panel and the second leather panel are of differing sizes, shapes, or sizes and shapes (see Fig. 20, while the regions sectioned off by stitched regions 1910A are substantially similar in size and shape, even the depiction in Fig. 20 shows slight differences between the regions in size and shape, primarily due to cutoffs at the edge of upper of the shoe but also due to the differing curvature of the shoe at each section).
For claim 6:  Figur et al. teaches the method of claim 1 wherein the adjacent or adjoining panels of the preconstructed leather good are affixed together by one or more of a seam, stitching 1910A, and adhesive (see Fig. 20, paragraph 131, a stitching is present and the regions are affixed to each other by the material at and under the stitching).
For claim 9:  Figur et al. teaches the method of claim 1 wherein the junction comprises stitching 1910A (see paragraph 131, stitching pattern 1910A).
For claim 12:  Figur et al. teaches the method of claim 1 and further teaches treating the first and second leather panel of the preconstructed leather good after printing with reprinting (see paragraph 134, printing followed by more printing).

For claim 14:  Figur et al. teaches the method of claim 1 further comprising designing the art template to account for features of the preconstructed leather good to be printed (see paragraph 131, the color may accentuate the color of the stitching or other features).
For claim 15:  Figur et al. teaches the method of claim 1 wherein said art template includes one or more of text, textures, graphics, colors, and photographic images (see paragraph 131, a design is at least graphics, colors are also described in paragraph 131).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Figur et al. (US PG Pub 2017/0347745) in view of Tabayashi (US PG Pub 2014/0247298).
For claim 4:  Figur et al. teaches all of the limitations of claim 4, except that the printing comprising printing with an ultraviolet printer.  However, Tabayashi teaches a printing system and method for printing leather (see paragraph 26) with an ultraviolet printer (see paragraphs 
For claim 19:  Figur et al. teaches a method for printing upon a preconstructed leather good (see paragraph 85, upper for a shoe may be leather material, see Fig. 20, shoe in Fig. 20) comprising: providing a preconstructed leather good 1900 comprising at least a first leather panel (see Fig. 20, at least one or more of the sections spaced by stitching 1910A, for example the bottom quadrant in the zoomed in view) and a second leather panel that are adjacent or adjoining (see Fig. 20, any adjacent section, for example, either of the sections adjacent the first panel in the zoomed in section), and printing an art template across a junction 1910A of the first leather panel and the second leather panel (see paragraph 131, for example printing a pattern 1920 onto the shoe), wherein the adjacent or adjoining panels of the preconstructed leather good are affixed together by one or more of a seam, stitching 1910A, and adhesive (see Fig. 20, paragraph 131, a stitching is present and the regions are affixed to each other by the material at and under the stitching), wherein said art template includes one or more of text, textures, graphics, colors, and photographic images said art template includes one or more of text, textures, graphics, colors, and photographic images (see paragraph 131, a design is at least graphics, colors are also described in paragraph 131).  Figur et al. does not teach that the printing comprises printing with an ultraviolet printer.  However, Tabayashi teaches a printing system and method for printing leather (see paragraph 26) with an ultraviolet printer (see paragraphs 39, 43 and 44).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Figur et al. to utilize an ultraviolet .
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Figur et al. (US PG Pub 2017/0347745) in view of Kupferberg (US PG Pub 2014/0202041)
For claim 7:  Figur et al. teaches all of the limitations of claim 7 except that the first leather panel and the second leather panel are at least partially configured in different layers at the junction.  However, Kupferberg teaches forming a leather shoe (see paragraph 4) which is formed of a plurality of panels stitched together at a seam (see Fig. 1, see paragraph 8, in particular, the upper is formed of a plurality of stitched together panels of leather pieces) wherein the first and second leather panels are at least partially configured in different layers at the junction (see Figs. 9 and 10).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Figur et al. to use a shoe such as the shoe taught by Kupferberg as the preconstructed leather good for the purpose of forming images with more details while continuing to provide an aesthetically appealing junction.
The method as applied to claim 7 above is applicable to claim 6 where the adjoining panels are affixed by a seam and stitching and is applicable to claims 8 and 9 below since the junction would comprise a seam and comprise stitching.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Figur et al. (US PG Pub 2017/0347745) in view of Lussier (US PG Pub 2015/0268487).
For claim 10:  Figur et al. teaches all of the limitations of claim 10 except that the leather good is comprised of white leather.  However, Lussier teaches that it is commonplace to construct a shoe out of white dyed leather (see paragraph 108).  It would have been obvious to 
For claim 11:  Figur et al. teaches all of the limitations of claim 11 except that wherein the first leather panel and the second leather panel of the preconstructed leather good have been pretreated through one or more of chemical bathing, etching, bleaching, sand blasting, abrading, weathering, gritting, and sanding.  However, Lussier teaches that it is commonplace to construct a shoe out of white dyed leather (see paragraph 108).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Figur et al. to ensure that the pre-constructed leather good is a white leather shoe as taught by Lussier for the purpose of producing an end product that conforms to standard consumer expectations.  Dying leather white requires chemical bathing.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Figur et al. (US PG Pub 2017/0347745) in view of Morris (US PG Pub 2004/0148805).
For claim 16:  Figur et al. teaches all of the limitations of claim 16 except that the art template is designed to be the same size as shape as the preconstructed leather good to be printed.  However, Morris teaches art templates for shoes that are the same size and shape as the shoe to be printed (see Fig. 1, template 30, Fig. 2, template 40.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Figur et al. (US PG Pub 2017/0347745) in view of Styles et al. (US PG Pub 2009/0188404).
For claim 17:  Figur et al. teaches all of the limitations of claim 17 except aligning the preconstructed leather good in an opening of a jig, wherein the opening is approximately the same size and shape as the art template and the same size and shape as the preconstructed leather good as it is positioned in the jig.  However, Styles teaches providing a jig 300 wherein the opening 309 in a jig is approximately the same size and shape as the art template and the pre-constructed leather good as it is positioned in the jig (see Fig. 4C).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Figur et al. to provide a jig to hold and expose the portion of the article to be printed as taught by Styles et al. for the purpose of accurately registering and holding the printing position for receiving printing.
For claim 18:  Figur et al. teaches all of the limitations of claim 18 except securing the jig and the preconstructed leather good using one or more of a suction table, tape, or clamp, wherein the jig and the preconstructed leather good maintain their alignment throughout the printing process.  However, Styles et al. teaches securing the jig 300 and article to be printed 202 using one or more of a suction table, tape or clamp 301 (see Fig. 4C, 4D, lid 301 clamps the article to the jig) wherein the jig and the preconstructed leather good maintain their alignment throughout the printing process.    It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Figur et al. to provide a jig with a lid as a clamp to hold and expose the portion of the article to be printed as taught by Styles et .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Figur et al. (US PG Pub 2017/0347745) and Tabayashi (US PG Pub 2014/0247298) as applied to claim 19 above and further in view of Styles et al. (US PG Pub 2009/0188404).
For claim 20:    The combination of Figur et al. and Tabayashi teaches all of the limitations of claim 20 except that the preconstructed leather good in an opening of a jig, wherein the opening is approximately the same size and shape as the art template and the same size and shape as the preconstructed leather good as it is positioned in the jig.  However, Styles teaches providing a jig 300 wherein the opening 309 in a jig is approximately the same size and shape as the art template and the pre-constructed leather good as it is positioned in the jig (see Fig. 4C).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Figur et al. and Tabayashi to provide a jig to hold and expose the portion of the article to be printed as taught by Styles et al. for the purpose of accurately registering and holding the printing position for receiving printing.
Response to Arguments
Applicant's arguments filed pm December 22, 2021 have been fully considered but they are not persuasive.  Applicant has argued that the specification provides a special definition of the term “preconstructed leather good” as either “a finished leather good” or a “semi-finished leather good”.  However, even granting this special definition, the method claims do not distinguish over the prior art of record.  Per the special definition a “finished leather good” means a product that is in its final construction and is ready for wear or use and does not .
Applicant further argues that Figur et al. does not teach the present invention because Figur does not provide stitching on the shoe since Applicant has previously argued that only the shoe would be considered the preconstructed leather good.  However, leather patches themselves having the stitching thereon intended to be formed into a shoe can be the preconstructed leather product within a broadest reasonable interpretation of that term even in light of the special definition provided in the specification.  For the duration before further manipulation occurs, the proto-shoe is a preconstructed leather product satisfying the claimed limitations.  The sub-routine taught by Figur without performing the other steps is a known concept within the art and that sub-routine anticipates the claimed limitations as demonstrated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H BANH/             Primary Examiner, Art Unit 2853